DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: noted for reasons state in Applicant’s Remarks dated July 20, 2022. In addition, Lai and Schaffer teaches that it was known in the art to provide system for converting a plurality of source types processed by transcoders to a plurality of destination types, however the prior art fails to disclose “identifying a plurality of source assets that are each to be processed by a respective pool of video product generators that create sequential video frames of video products in a video transport stream from source video frames of the source assets, each respective pool capable of converting a source asset from its native format to the particular destination format; for each of the content assets, selecting one of the plurality pools for processing a respective one of the source assets based at least in part on at least one format-independent image attribute of the respective source asset and at least one characteristic of the selected video product generator pool.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Perez (US Pub. 2008/0086752) discloses a system for managing, converting, and displaying video content uploaded online and converted to a video-on-demand platform.
	McCarthy et al. (US Pub. 2016/0301957) discloses an analytic tool for managing distributed statistically multiplexed systems.
	Kinoshita (US Pub. 2004/0073925) discloses content delivery server with format conversion function. 
	Mathur et al. (US Pub. 2014/0143437) discloses converting live streaming content to video-on-demand streaming content. 
	Klappert et al. (US Pub. 2015/0382029) discloses a system for initializing allocations of transport streams based on historical data.
	Nielsen (US Pub. 2020/0084482) discloses dynamic quality adjustments for media transport. 
	Fickle et al. (US Pub. 2004/0103120) discloses a video-on-demand management system and methods. 
	LaPier et al. (US Pub. 2019/0098065) discloses redundancy control in streaming content packager pools. 
	Good (US Pub. 2015/0007237) discloses on the fly transcoding of video on demand content for adaptive streaming. 
	Liu et al. (US Pat. 8,056,105) discloses dynamic video-on-demand navigation and on demand ingest.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        August 26, 2022